Citation Nr: 1708164	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  13-23 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right leg/knee condition.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), psychosis, and major depressive disorder. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran had active military service from February 1977 to July 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2016, the Veteran testified during a hearing conducted via videoconference with the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

While the Veteran initially claimed service connection for PTSD and psychosis, the claim on appeal has been broadened consistent with the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons. v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Next, while the RO has characterized the claims on appeal as applications to reopen previously denied service connection claims for the right lower extremity, hepatitis C, and a psychiatric disorder, the Board finds that the original July 2007 rating decision that denied those claims was pending at the time the applications to reopen were received in July 2009.  In this regard, the Veteran filed a statement in August 2007 expressing a desire to appeal the July 2007 rating decision that denied those service connection claims based on his inability to attend a VA examination because of his then-incarcerated status.  Though not phrased in terms of disagreement, the Veteran clearly indicated an intent to appeal the July 2007 denials.  Moreover, the Board finds that the Veteran was somewhat misled by a VARO employee in January 2008 correspondence when he was told that an NOD "will not help you" and "about the only option you have" is to refile a claim in 2009 when he was no longer incarcerated.  Indeed, in contrast to what the Veteran was told, an NOD serves to preserve an earlier effective date, should a claim be granted.  In any event, for purposes of this case (which precedes the implementation of newly applicable regulations which became effective March 24, 2015), the Veteran's August 2007 statement is interpreted as a timely notice of disagreement (NOD) with the RO's July 2007 denials of service connection for right lower extremity, hepatitis C, and psychiatric disabilities.  38 CFR 20.201.  As such, new and material evidence is not necessary, and those claims will be considered de novo.

As a final preliminary matter, the Board observes that, while clarification was sought from the Veteran regarding his power of attorney, in the more recent correspondence received in January 2017, the Veteran expressed a desire to proceed pro se.

The issues of entitlement to service connection for a right leg/knee condition and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic psychiatric disorder was incurred during active duty service.


CONCLUSION OF LAW

The criteria for establishing service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a psychiatric disorder, which represents a complete grant of the benefit sought by the Veteran on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted on a presumptive basis for certain enumerated chronic disabilities if manifested to a degree of 10 percent or more within a year of discharge from active service.  See 38 C.F.R. §§ 3.307, 3.309(a).  There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013). The Board notes that psychoses is identified as a chronic disease pursuant to section 3.309(a).

Where there is a chronic disease shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. §  3.303 (b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  

In this case, the evidence shows a currently-diagnosed psychiatric disorder manifested by depression.  Following examination in July 2010, a VA examiner assessed major depression, in addition to an adjustment disorder.  Social Security records also detail medical diagnoses of recurrent and severe depression, and dysthymia, among others.  Accordingly, the first element of service connection is met.  

Next, the record shows in-service incurrence of a psychiatric disorder manifested by depression.  Specifically, service treatment records show that the Veteran was seen for mental health problems in service, including in June 1978 when the Veteran cut his wrist with a razor blade.  On his July 1978 separation examination report, he was noted to have emotional problems and to have received treatment for the same.  Indeed, July 1978 personnel records show that action was taken to discharge the Veteran from service, despite being described as hardworking, because of his "attempted suicide, continual depression...unsightly appearance, failure to groom [him]self, apathetic attitude, and decreasing job performance..."   In light of these findings, the Board finds that the second element of service connection is met.

Finally, the Board finds that the Veteran's depression manifested and became chronic in service, thus, eliminating the nexus requirement.  In this regard, his service treatment records show treatment for mental health problems, including a suicide attempt, and upon separation, his depression was described as "continual."  Personnel records also show that he was counseled on seven different occasions, and his discharge from service due to "continual" depression supports that his psychiatric symptoms were of a chronic nature and would not resolve such that retention in the military was not feasible.  Such evidence supports chronicity of depression in service.  38 C.F.R. § 3.303(b).  That finding is further supported by the Veteran's competent post-service reports of experiencing depression since service, and medical records showing post-service mental health treatment.

The Board acknowledges that an August 2010 VA examiner opined that the Veteran's current psychiatric disorders are not related to his military service, primarily based upon the Veteran's lack of reported trauma in service.  However, the examiner offered no opinion at all as to whether any current psychiatric disorder, to include depression, first manifested in service.  Thus, the August 2010 VA opinion is not probative of whether the Veteran's current depression had its onset in service, nor does it weigh against such a finding.  

In essence, the evidence of record establishes that depression was first diagnosed in service.  The Veteran has a current diagnosis of depression, and he is competent to report symptoms of depression as this is the type of symptom that comes through the senses.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In sum, after review of all the evidence, both medical and lay, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for a psychiatric disorder, manifested by depression, as a chronic disability that first manifested during service.  
      
      
ORDER

Service connection for a psychiatric disorder diagnosed as Major Depressive disorder is granted. 


REMAND

The Veteran seeks service connection for a right leg disability and hepatitis C.

Concerning the right leg, the Board observes that the Veteran was seen in service in for right leg complaints in December 1977 and February 1978.  In December 1977, it was noted that the Veteran had the complaint for five months, and an x-ray of the right thigh/femur showed thickening of the cortex of the mid-shaft of the right femur with periosteal elevation, suggesting subperiosteal hematoma.  Post-service treatment records show periodic right leg treatment or complaints, including a right knee x-ray in May 1998 and chronic right thigh pain noted in June 2006.  Additionally, imaging of the knees in July 2010 showed mild degenerative arthritis.

As the Veteran has a current right leg or right knee disability that may be associated with active service, VA has a duty to assist him in substantiating his claim by providing a medical examination.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   Although the Veteran was already afforded a VA examination in August 2010 concerning his right leg, the Board finds that a new examination is necessary as the examiner did not discuss the report of a five month history of pain and treatment for the right knee and thigh/upper leg in December 1977 and again in February 1978, or the significance of findings on x-ray in service in December 1977. 

Concerning hepatitis C, post-service treatment records from a period of incarceration show that the Veteran was diagnosed with hepatitis C sometime around 1998.  During an August 2010 VA examination, the Veteran's in-service risk factors were identified as tattoos, intravenous drug use, and high risk sexual activity.  His reported post-service risk factors included tattoos.  The Board also notes that, in service, the Veteran was treated for left wrist lacerations from a razor blade in June 1978; post-service private treatment records show a history of cocaine abuse, and an April 1999 report of use of street drugs; and, during post-service VA treatment in January 2011, the Veteran reported a history of heroin and methamphetamine use as well.

As the Veteran has a current disability that may be associated with active service, VA has a duty to assist him in substantiating his claim by providing a medical examination.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the Veteran was previously afforded a VA examination in August 2010 related to the hepatitis claim, the examiner did not provide adequate rationale for the opinion provided.  In this regard, the examiner ignored the Veteran's competent lay evidence and instead relied upon an absence of contemporaneous medical documentation of intravenous drug use or contact with prostitutes during the Veteran's military service, and further, did not discuss the significance of wrist lacerations from a razor blade in service.  Such additional examination should be scheduled on remand.

Finally, it appears that there are outstanding relevant medical records.  The Veteran reported during his August 2010 VA examination that he received treatment for right knee effusion as early as 1984; however, no post-service treatment records dated prior to 1991 have been obtained.  The record also shows that the Veteran underwent a liver biopsy and treatment for his hepatitis in 2001, however no records associated with that treatment are of record.  Therefore, outstanding relevant treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who treated him for his right lower extremity and hepatitis C since service.  After securing any necessary release, the RO/AMC should request any relevant records identified that are not duplicates of those already contained in the file, to include prison medical records related to right knee effusion in 1984, and liver biopsy and hepatitis C treatment in 2001.  If any requested records are not available, the Veteran should be notified of such.

2.  Obtain relevant VA treatment records dated from June 2013 to the present.  If any requested records are unavailable, the claims file should be annotated to reflect such and the Veteran and his representative, if any, notified of such.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hepatitis C.  The examination should be conducted by a hepatologist or other similarly qualified physician.  The examiner must review the entire claims file in conjunction with the examination. 

The examiner should ask the Veteran about the circumstances of his service and identify any possible risk factors for hepatitis C.  The examiner should note that the Veteran's STRs show tattoos received in service, as well as wrist lacerations from a razor blade, and post-service treatment records show risk factors of drug use (including cocaine and heroin), tattoos, and reports of multiple sexual partners and limited IV drug use in service.  

The examiner should specifically offer opinions as to the following:

a.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran contracted hepatitis C during his period of active service?

b.  Given the Veteran's risk factors, to which risk factor is the hepatitis C most likely attributable? In answering this question, the examiner should consider the Veteran's lay statements.  If it is equally probable that the Veteran's hepatitis C is attributable to the in-service risk factors as compared to post-service risk factors, the examiner should so state.

A complete rationale must be provided for each opinion. The rationale should discuss the pertinent evidence of records, to include in-service and post-service medical evidence, as well as the lay evidence of record.

4.  Schedule the Veteran for a VA examination to determine whether the Veteran has a right knee or thigh disability and, if so, to obtain an opinion related to any right leg disability found.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's right leg should be reported.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any right leg disability found had its onset during service or is otherwise medically related to service, to include the right knee/upper leg/thigh complaints therein, and findings on December 1977 x-ray.

A complete rationale must be provided for the opinion. The rationale should discuss the pertinent evidence of records, to include in-service and post-service medical evidence, as well as the lay evidence of record.

5.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


